Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 1 of 8 PageID #: 441




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 DEAN BROTHERS PUMPS, INC.,        )
 MET-PRO CORPORATION,              )
 MET-PRO TECHNOLOGIES, LLC, and    )
 CECO ENVIRONMENTAL CORP.,         )
                                   )
                      Plaintiffs,  )
                                   )
                   v.              )                       Case No. 1:19-cv-04118-TWP-MPB
                                   )
 AMERICAN HOME ASSURANCE COMPANY, )
 CONTINENTAL CASUALTY COMPANY,     )
 CONTINENTAL INSURANCE COMPANY,    )
 EXCESS INSURANCE COMPANY LIMITED, )
 FEDERAL INSURANCE COMPANY,        )
 FIREMANS FUND INSURANCE COMPANY, )
 FIRST STATE INSURANCE COMPANY,    )
 GREAT AMERICAN INSURANCE COMPANY, )
 HARBOR INSURANCE COMPANY, and     )
 INDIANA INSURANCE COMPANY,        )
                                   )
                      Defendants.  )

    ORDER GRANTING PLAINTIFFS' MOTION TO REMAND TO STATE COURT

        This matter is before the Court on a Motion to Remand to State Court filed pursuant to 28

 U.S.C. § 1447 by Plaintiffs Dean Brothers Pumps, Inc., Met-Pro Corporation, Met-Pro

 Technologies, LLC, and CECO Environmental Corp. (collectively, "Plaintiffs") (Filing No. 31).

 The Plaintiffs filed their Complaint in state court, seeking damages and declaratory judgment,

 based upon numerous insurance policies and coverage for underlying asbestos lawsuits (Filing No.

 1-4). One of the defendant insurance companies, Great American Insurance Company ("Great

 American"), filed a Notice of Removal and removed the lawsuit from state court to federal court

 based on diversity jurisdiction (Filing No. 1). For the following reasons, the Plaintiffs' Motion to

 Remand is granted.
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 2 of 8 PageID #: 442




                                     I.      LEGAL STANDARD

          "[A]ny civil action brought in a State court of which the district courts of the United States

 have original jurisdiction, may be removed by the defendant or the defendants, to the district court

 of the United States for the district and division embracing the place where such action is pending."

 28 U.S.C. § 1441(a). "The district courts shall have original jurisdiction of all civil actions where

 the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

 is between . . . citizens of different States." 28 U.S.C. § 1332(a)(1).

          "A defendant or defendants desiring to remove any civil action from a State court shall file

 in the district court of the United States for the district and division within which such action is

 pending a notice of removal . . . ." 28 U.S.C. § 1446(a).

                  A motion to remand the case on the basis of any defect other than lack of
          subject matter jurisdiction must be made within 30 days after the filing of the notice
          of removal under section 1446(a). If at any time before final judgment it appears
          that the district court lacks subject matter jurisdiction, the case shall be remanded.

 28 U.S.C. § 1447(c).

          "The party seeking removal has the burden of establishing federal jurisdiction, and federal

 courts should interpret the removal statute narrowly, resolving any doubt in favor of the plaintiff's

 choice of forum in state court." Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir.

 2009).

                                          II.    DISCUSSION

          The Plaintiffs initiated this lawsuit in state court by filing their Complaint and asking for

 declaratory relief concerning insurance coverage under various insurance policies. The Plaintiffs

 asserted two claims in the Complaint: Count I for declaratory judgment and Count II for breach

 of contract. The Complaint named as defendants Great American as well as American Home

 Assurance Company, Continental Casualty Company, Continental Insurance Company, Excess



                                                    2
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 3 of 8 PageID #: 443




 Insurance Company Limited, Federal Insurance Company, Fireman's Fund Insurance Company,

 First State Insurance Company, Harbor Insurance Company, and Indiana Insurance Company

 (collectively, "Defendants").

         Great American removed the action to federal Court pursuant to 28 U.S.C. § 1332(a),

 asserting that diversity jurisdiction exists between the Plaintiffs and Great American, and when

 considering the claims, the other Defendants are not real parties in interest or should be realigned

 with the Plaintiffs, or fraudulent joinder applies, thereby making removal proper for several

 reasons.

         In their Notice of Removal, Great American alleges that the currently existing Plaintiff

 entities are citizens of Delaware and Texas. Great American is a citizen of Ohio. American Home

 Assurance Company is a citizen of New York. Continental Casualty Company is a citizen of

 Illinois.   Continental Insurance Company is a citizen of Pennsylvania and Illinois. Excess

 Insurance Company Limited is a citizen of the United Kingdom. Federal Insurance Company is a

 citizen of Indiana and New Jersey. Fireman's Fund Insurance Company is a citizen of California

 and Illinois.   First State Insurance Company is a citizen of Connecticut. Harbor Insurance

 Company is a citizen of Pennsylvania and Illinois. Indiana Insurance Company is a citizen of

 Indiana.

         Promptly after the case was removed to this court, the Plaintiffs moved to remand the case

 back to state court. The Plaintiffs argue that removal is barred by the "forum defendant rule" found

 in 28 U.S.C. § 1441(b)(2). Defendants Federal Insurance Company and Indiana Insurance

 Company are citizens of Indiana for purposes of diversity jurisdiction, and 28 U.S.C. § 1441(b)(2)

 prohibits diversity jurisdiction removal when any defendant is a citizen of the State in which the

 action has been brought.




                                                  3
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 4 of 8 PageID #: 444




         Next, the Plaintiffs argue that remand is required because several Defendants were joined

 and served on or before October 4, 2019 (the date Great American removed this case), and those

 Defendants did not join in or consent to the removal of this action. As required by 28 U.S.C. §

 1446(b)(2)(A), "all defendants who have been properly joined and served must join in or consent

 to the removal of the action." The Plaintiffs explain that service in state court was by certified

 mail, return receipt requested, as permitted by Indiana Rule of Trial Procedure 4.6(B). Defendants

 Fireman's Fund Insurance Company and Indiana Insurance Company signed green cards

 acknowledging service on October 3, 2019. Defendants Continental Casualty Company,

 Continental Insurance Company, Federal Insurance Company, and First State Insurance Company

 signed green cards acknowledging service the morning of October 4, 2019. Then Great American

 filed its Notice of Removal the afternoon of October 4, 2019. However, none of the other

 Defendants joined in or consented to the removal of this action.

         Last, the Plaintiffs assert that removal was improper because there is no diversity of

 citizenship between Great American and the Plaintiffs. Great American is incorporated under the

 laws of Ohio and has its principal place of business in Ohio, so it is a citizen of Ohio. The Plaintiffs

 assert that they are citizens of Delaware and Ohio because of their corporation under the laws of

 Delaware and having their principal place of business in Ohio. While Great American alleged in

 the Notice of Removal that the Plaintiffs' principal place of business is in Texas (thereby creating

 diverse citizenship), the Plaintiffs assert that Great American is incorrect, and their actual principal

 place of business is in Ohio. 1 Thus, they argue, diversity of citizenship does not exist between

 Great American and the Plaintiffs, and removal was improper.




 1
  The Court notes that it does not need to resolve this dispute because it can resolve the Motion to Remand on other
 grounds.


                                                         4
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 5 of 8 PageID #: 445




           The Plaintiffs assert that Great American's reliance on the principles of real-party-in-

 interest, fraudulent joinder, and realignment of the parties is misplaced and without merit and

 ignores the allegations and claims in the Complaint. The Complaint alleges that numerous asbestos

 bodily injury lawsuits have been filed and continue to be filed against the Plaintiffs, and these

 lawsuits have been defended and indemnified by the Plaintiffs' various insurance carriers for

 decades. But as some of the various insurance policy limits have been exhausted or are nearing

 exhaustion, the Plaintiffs seek a declaratory judgment as to the remaining coverage obligations of

 its insurers. The Plaintiffs argue that they have an insurance dispute against Great American as

 well as against its umbrella insurance carriers.

           The Plaintiffs assert that the allegations in their Complaint and their prayer for relief show

 there is a dispute between the Plaintiffs and its insurers, not just Great American. The Complaint

 states:

           27. Dean Brothers anticipates that there will be an increasing number of Asbestos
           Claims with an alleged first exposure after January 1, 1976. For all such claims,
           primary insurance is exhausted and the umbrella policies of American Home
           Assurance, First State, CNA, Indiana Insurance, and Continental all provide
           defense and indemnity coverage for Asbestos Claims.

           28. Dean Brothers is entitled to select among the umbrella policies which policy
           will provide defense and indemnity for any individual asbestos claim.

           29. Defendants Excess, Federal, Fireman's Fund, and Harbor should be bound by
           the rulings applicable to the other defendants.

           ***

           39. Declaratory relief is necessary and appropriate to resolve the issue of which
           insurers are obligated to defend and indemnify Dean Brothers in the future for
           Asbestos Claims.

 (Filing No. 1-4 at 6–8.) And in their "prayer for relief," the Plaintiffs ask the Court to "enter

 judgment declaring that:"




                                                     5
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 6 of 8 PageID #: 446




        3. For all Asbestos Claims alleging first exposure after January 1, 1976, after
        primary insurance is exhausted, the umbrella policies of American Home
        Assurance, First State, CNA, Indiana Insurance, and Continental all provide
        defense and indemnity coverage for Asbestos Claims.

        4. When Great American primary coverage pays to its limits, American Home
        Policy No. 259-90-81 is available for defense and indemnity of claims with an
        alleged first exposure on or before March 4, 1973.

        5. Dean Brothers is entitled to select among the umbrella policies which policy will
        provide defense and indemnity for any individual asbestos claim alleging first
        exposure after January 1, 1976, and may select Indiana Insurance Policy No. 14-
        011-088 for defense and indemnity of such claims with alleged first exposure on or
        before January 1, 1979.

 Id. at 9–10. Therefore, the Plaintiffs argue, there is no basis to realign any of the Defendants as

 plaintiffs, there is no fraudulent joinder, and each of the Defendants is a real-party-in-interest.

 Thus, remand of this action is proper.

        In response to the Motion to Remand, Great American focuses its argument on realignment

 of the parties, wherein the umbrella insurance carriers are aligned with the Plaintiffs, leaving Great

 American as the sole defendant. Great American asserts that this realignment resolves the issues

 of the forum defendant rule and the other insurers not joining in or consenting to the removal of

 the action. Great American argues that realignment is proper because the two claims in the

 Complaint are explicitly brought against Great American, and there is no actual controversy

 between the Plaintiffs and the other Defendant insurers.

        Great American points the Court to the decision in American Motorists Insurance Co. v.

 Trane Co., wherein the Seventh Circuit explained, "Realignment is proper when the court finds

 that no actual, substantial controversy exists between parties on one side of the dispute and their

 named opponents, . . . [and] it is the points of substantial antagonism, not agreement, on which the

 realignment question must turn." 657 F.2d 146, 149, 151 (7th Cir. 1981) (citations omitted). Thus,




                                                   6
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 7 of 8 PageID #: 447




 when the Court looks at the points of substantial antagonism, realignment is proper based on the

 claims and allegations of the Complaint.

        The Court, having reviewed the Complaint and the parties' arguments, concludes that

 remand is appropriate in this case because realignment of the parties is unwarranted and Great

 American removed this action before obtaining the consent of the other Defendants. More

 importantly, two Defendants are citizens of Indiana. Under 28 U.S.C. § 1441(b)(2) and 28 U.S.C.

 § 1446(b)(2)(A), the forum defendant rule and the consent-to-removal requirement compel the

 Court to remand this action to state court.

        The Plaintiffs' seek a declaratory judgment against Great American and the other insurance

 carriers who potentially can provide coverage for the underlying asbestos lawsuits. While the

 labels of the two claims in the Complaint explicitly note Great American, the allegations make it

 clear that the Plaintiffs have a dispute with Great American as well as the Defendant umbrella

 insurance carriers, and the Complaint specifically asks for declaratory relief against all of the

 Defendants. The Court understands that the umbrella insurance carriers may stand to benefit from

 a judgment against Great American; however, that possible benefit to those Defendants does not

 justify realigning them with the Plaintiffs who still have antagonistic interests and claims against

 the umbrella insurance carriers for an insurance coverage declaration. The policyholder and its

 related companies are properly Plaintiffs in this coverage action, and the insurers are properly

 Defendants. Realignment of the parties is not warranted in this case, and remand is required.

                                       III. CONCLUSION

        For the reasons stated above, the Plaintiffs' Motion to Remand to State Court (Filing No.

 31) is GRANTED, and this action is REMANDED back to the state court. The Clerk is directed




                                                  7
Case 1:19-cv-04118-TWP-MPB Document 60 Filed 05/12/20 Page 8 of 8 PageID #: 448




 to remand this matter to the Marion Superior Court, Cause No. 49D06-1909-PL-039843, and to

 close this federal action.

         SO ORDERED.

 Date: 5/12/2020




  DISTRIBUTION:

  Phillip K. Beth                                 Myles D. Morrison
  HINKHOUSE WILLIAMS WALSH, LLP                   SHIPMAN & GOODWIN LLP
  pbeth@hww-law.com                               mmorrison@goodwin.com

  Douglas M. DeWitt                               Michael R. Orlando
  HINKHOUSE WILLIAMS WALSH, LLP                   COHN BAUGHMAN & SERLIN
  ddewitt@hww-law.com                             michael.orlando@mclolaw.com

  Frederick D. Emhardt                            Meghan Eileen Ruesch
  EMHARDT LAW LLC                                 LEWIS WAGNER LLP
  fred@emhardtlaw.com                             mruesch@lewiswagner.com

  Jeffrey B. Fecht                                James P. Ruggeri
  RILEY BENNETT EGLOFF LLP                        SHIPMAN & GOODWIN, LLP
  jfecht@rbelaw.com                               jruggeri@goodwin.com

  Thomas D. Ferguson                              Katherine L. Shelby
  KARBAL, COHEN, ECONOMOU, SILK &                 PAGANELLI LAW GROUP
  DUNNE, LLC                                      kshelby@paganelligroup.com
  tferguson@karballaw.com
                                                  John Carl Trimble
  Michael Robert Giordano                         LEWIS WAGNER LLP
  LEWIS WAGNER LLP                                jtrimble@lewiswagner.com
  mgiordano@lewiswagner.com
                                                  Bradley J. Wombles
  Scott A. Harkness                               NORRIS CHOPLIN & SCHROEDER
  NORRIS CHOPLIN & SCHROEDER LLP                  bwombles@ncs-law.com
  sharkness@ncs-law.com

  William C. Joern
  HINKHOUSE WILLIAMS WALSH LLP
  wjoern@hww-law.com




                                             8
